Exhibit 10.2 Non-Compete and Non-Solicit Agreement FOR GOOD AND VALUABLE CONSIDERATION, including an award of Restricted Stock Units under the Broadpoint Securities Group, Inc. 2007 Incentive Compensation Plan, hereby acknowledged, Broadpoint Securities Group, Inc. and its subsidiaries (“Broadpoint”) and its employee who is a signatory hereto (the “Key Employee”) (Broadpoint and the Key Employee being referred to, collectively, as the “Parties”) agree as follows: 1.Non-Compete Covenant.Until twelve months following the commencement of Key Employee’s employment and at all times during the Key Employee’s employment by Broadpoint, the Key Employeeagrees not to hold the position of Chief Financial Officer for any other broker dealer, financial advisory or financial services firm.The Key Employee may own, solely as a passive investment, securities of any entity traded on any national securities exchange if the Key Employee is not a controlling person of (nor owns individually or as a member of a group, 5% or more of) such entity. 2.Non-Solicit Covenants.At all times during the Key Employee’s employment by Broadpoint, and until twelve months after the termination of the Key Employee’s employment for any reason, Key Employee shall not, directly or indirectly, (A) solicit for employment or hire anyone who was an employee of Broadpoint within the period of 180 days prior to any termination of the Key Employee’s termination or (B) solicit any customer or client of Broadpoint to transfer its business away from Broadpoint or to cease doing business with Broadpoint. 3.Inapplicability of Non-Compete Covenant in Certain Circumstances.The foregoing Non-Compete Covenant shall not apply to the Key Employee following (A) any termination of his employment by Broadpoint without “Cause” (as defined herein) or (B) any termination of his employment in the event of a “Change of Control” (as herein defined) if, as a result of such Change of Control, Key Employee does not continue thereafter as the Chief Financial Officer of the Company and Key Employee’s employment terminates for any reason within 120 days of such Change of Control.For purposes of this agreement, “Cause” is defined as (i) the Key Employee’s conviction of, or plea of guilty or “no contest” to, any felony; (ii) Key Employee’s conviction of, or plea of guilty or “no contest” to, a violation of criminal law involving Broadpoint and its business; (iii) the Key Employee’s commission of an act of fraud or theft, or material dishonesty in connection with his performance of duties to Broadpoint and its affiliates; (iv) the Key Employee’s willful refusal or gross neglect by the Key Employee to perform the duties reasonably assigned to him and consistent with his position with Broadpoint and its affiliates or otherwise to comply with the material terms of any employment agreement between Broadpoint or any of its affiliates and the Key Employee, which refusal or gross neglect continues for more than fifteen (15) days after the Key Employee receives written notice thereof from Broadpoint providing reasonable detail of the asserted refusal or gross neglect (and which is not due to a physical or mental impairment) or (v) a material breach by Key Employee of this agreement, the letter agreement or any other agreement between the Key Employee and Broadpoint, including any violation of any restrictive covenant between the Key Employee and
